
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 407
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 38, United States Code, to
		  provide for an increase, effective December 1, 2009, in the rates of
		  compensation for veterans with service-connected disabilities and the rates of
		  dependency and indemnity compensation for the survivors of certain disabled
		  veterans, to codify increases in the rates of such compensation that were
		  effective as of December 1, 2008, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Compensation Cost-of-Living
			 Adjustment Act of 2009.
		2.Increase in rates of disability
			 compensation and dependency and indemnity compensation
			(a)Rate adjustmentEffective on December 1, 2009, the
			 Secretary of Veterans Affairs shall increase, in accordance with subsection
			 (c), the dollar amounts in effect on November 30, 2009, for the payment of
			 disability compensation and dependency and indemnity compensation under the
			 provisions specified in subsection (b).
			(b)Amounts To be increasedThe dollar amounts to be increased pursuant
			 to subsection (a) are the following:
				(1)Wartime disability
			 compensationEach of the
			 dollar amounts under section 1114 of title 38, United States Code.
				(2)Additional compensation for
			 dependentsEach of the dollar
			 amounts under section 1115(1) of such title.
				(3)Clothing allowanceThe dollar amount under section 1162 of
			 such title.
				(4)Dependency and indemnity compensation to
			 surviving spouseEach of the
			 dollar amounts under subsections (a) through (d) of section 1311 of such
			 title.
				(5)Dependency and indemnity compensation to
			 childrenEach of the dollar
			 amounts under sections 1313(a) and 1314 of such title.
				(c)Determination of increase
				(1)PercentageExcept as provided in paragraph (2), each
			 dollar amount described in subsection (b) shall be increased by the same
			 percentage as the percentage by which benefit amounts payable under title II of
			 the Social Security Act (42 U.S.C. 401
			 et seq.) are increased effective December 1, 2009, as a result of a
			 determination under section 215(i) of such Act (42 U.S.C. 415(i)).
				(2)RoundingEach dollar amount increased under
			 paragraph (1), if not a whole dollar amount, shall be rounded to the next lower
			 whole dollar amount.
				(d)Special ruleThe Secretary of Veterans Affairs may
			 adjust administratively, consistent with the increases made under subsection
			 (a), the rates of disability compensation payable to persons under section 10
			 of Public Law 85–857 (72 Stat. 1263) who have not received compensation under
			 chapter 11 of title 38, United States Code.
			(e)Publication of adjusted ratesThe Secretary of Veterans Affairs shall
			 publish in the Federal Register the amounts specified in subsection (b), as
			 increased under subsection (a), not later than the date on which the matters
			 specified in section 215(i)(2)(D) of the Social
			 Security Act (42 U.S.C. 415(i)(2)(D)) are required to be published
			 by reason of a determination made under section 215(i) of such Act during
			 fiscal year 2010.
			3.Codification of 2008 cost-of-living
			 adjustment in rates of disability compensation and dependency and indemnity
			 compensation
			(a)Veterans' disability
			 compensationSection 1114 of
			 title 38, United States Code, is amended—
				(1)in subsection (a), by striking
			 $117 and inserting $123;
				(2)in subsection (b), by striking
			 $230 and inserting $243;
				(3)in subsection (c), by striking
			 $356 and inserting $376;
				(4)in subsection (d), by striking
			 $512 and inserting $541;
				(5)in subsection (e), by striking
			 $728 and inserting $770;
				(6)in subsection (f), by striking
			 $921 and inserting $974;
				(7)in subsection (g), by striking
			 $1,161 and inserting $1,228;
				(8)in subsection (h), by striking
			 $1,349 and inserting $1,427;
				(9)in subsection (i), by striking
			 $1,517 and inserting $1,604;
				(10)in subsection (j), by striking
			 $2,527 and inserting $2,673;
				(11)in subsection (k)—
					(A)by striking $91 both places
			 it appears and inserting $96; and
					(B)by striking $3,145 and
			 $4,412 and inserting $3,327 and
			 $4,667, respectively;
					(12)in subsection (l), by striking
			 $3,145 and inserting $3,327;
				(13)in subsection (m), by striking
			 $3,470 and inserting $3,671;
				(14)in subsection (n), by striking
			 $3,948 and inserting $4,176;
				(15)in subsections (o) and (p), by striking
			 $4,412 each place it appears and inserting
			 $4,667;
				(16)in subsection (r), by striking
			 $1,893 and $2,820 and inserting
			 $2,002 and $2,983, respectively; and
				(17)in subsection (s), by striking
			 $2,829 and inserting $2,993.
				(b)Additional compensation for
			 dependentsSection 1115(1) of
			 such title is amended—
				(1)in subparagraph (A), by striking
			 $142 and inserting $150;
				(2)in subparagraph (B), by striking
			 $245 and $71 and inserting $259
			 and $75, respectively;
				(3)in subparagraph (C), by striking
			 $96 and $71 and inserting $101 and
			 $75, respectively;
				(4)in subparagraph (D), by striking
			 $114 and inserting $120;
				(5)in subparagraph (E), by striking
			 $271 and inserting $286; and
				(6)in subparagraph (F), by striking
			 $227 and inserting $240.
				(c)Clothing allowance for certain disabled
			 veteransSection 1162 of such
			 title is amended by striking $677 and inserting
			 $716.
			(d)Dependency and indemnity compensation for
			 surviving spouses
				(1)New law DICSection 1311(a) of such title is
			 amended—
					(A)in paragraph (1), by striking
			 $1,091 and inserting $1,154; and
					(B)in paragraph (2), by striking
			 $233 and inserting $246.
					(2)Old law DICThe table in paragraph (3) of such section
			 is amended to read as follows:
					
						
							
								
									Pay gradeMonthly ratePay gradeMonthly
						rate
									
								
									1 If the veteran served as sergeant
					 major of the Army, senior enlisted advisor of the Navy, chief master sergeant
					 of the Air Force, sergeant major of the Marine Corps, or master chief petty
					 officer of the Coast Guard, at the applicable time designated by section 1302
					 of this title, the surviving spouse's rate shall be $1,419.
									
									2 If the veteran served as Chairman or
					 Vice-Chairman of the Joint Chiefs of Staff, Chief of Staff of the Army, Chief
					 of Naval Operations, Chief of Staff of the Air Force, Commandant of the Marine
					 Corps, or Commandant of the Coast Guard, at the applicable time designated by
					 section 1302 of this title, the surviving spouse's rate shall be
					 $2,643.
									
								
									E–1$1,154W–4$1,380
									
									E–2$1,154O–1$1,219
									
									E–3$1,154O–2$1,260
									
									E–4$1,154O–3$1,347
									
									E–5$1,154O–4$1,427
									
									E–6$1,154O–5$1,571
									
									E–7$1,194O–6$1,771
									
									E–8$1,260O–7$1,912
									
									E–9$1,3141O–8$2,100
									
									W–1$1,219O–9$2,246
									
									W–2$1,267O–10$2,4632
									
									W–3$1,305
									
								
							
						.
				(3)Additional DIC for children or
			 disabilitySection 1311 of
			 such title is amended—
					(A)in subsection (b), by striking
			 $271 and inserting $286;
					(B)in subsection (c), by striking
			 $271 and inserting $286; and
					(C)in subsection (d), by striking
			 $128 and inserting $135.
					(e)Dependency and indemnity compensation for
			 children
				(1)DIC when no surviving spouseSection 1313(a) of such title is
			 amended—
					(A)in paragraph (1), by striking
			 $462 and inserting $488;
					(B)in paragraph (2), by striking
			 $663 and inserting $701;
					(C)in paragraph (3), by striking
			 $865 and inserting $915; and
					(D)in paragraph (4), by striking
			 $865 and $165 and inserting $915
			 and $174, respectively.
					(2)Supplemental DIC for certain
			 childrenSection 1314 of such
			 title is amended—
					(A)in subsection (a), by striking
			 $271 and inserting $286;
					(B)in subsection (b), by striking
			 $462 and inserting $488; and
					(C)in subsection (c), by striking
			 $230 and inserting $243.
					(f)Dependency and indemnity compensation
			 payable to parentsSection
			 1315 is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking
			 $163 and inserting $569; and
					(B)in paragraph (3), by striking
			 $4,038 and inserting $13,456;
					(2)in subsection (c)—
					(A)in paragraph (1), by striking
			 $115 and inserting $412; and
					(B)in paragraph (3), by striking
			 $4,038 and inserting $13,456;
					(3)in subsection (d)—
					(A)in paragraph (1), by striking
			 $109 and inserting $387; and
					(B)in paragraph (3), by striking
			 $5,430 and inserting $18,087; and
					(4)in subsection (g), by striking
			 $85 and inserting $308.
				(g)Effective
			 dateThe amendments made by
			 this section shall take effect on December 1, 2008.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
